                               1 Thomas B. Mayhew (State Bar No. 183539)
                                 C. Brandon Wisoff (State Bar No. 121930)
                               2 Joshua W. Malone (State Bar No. 301836)
                                 Farella Braun + Martel LLP
                               3 235 Montgomery Street, 17th Floor
                                 San Francisco, CA 94104
                               4 Telephone: (415) 954-4400
                                 Fax: (415) 954-4480
                               5 tmayhew@fbm.com
                                 bwisoff@fbm.com
                               6 jmalone@fbm.com

                             7 Attorneys for
                               LINDT & SPRUNGLI (NORTH AMERICA) INC.
                             8
                                                       UNITED STATES DISTRICT COURT
                             9
                                            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                            10

                            11
                               JACOBSON WAREHOUSE                                    Case No. 2:19-CV-01889-TLN-AC
                            12 COMPANY, INC. d/b/a XPO
                               LOGISTICS SUPPLY CHAIN, a                             JOINT STIPULATION AND ORDER TO
                            13 North Carolina corporation,                           CONTINUE RULE 26(F) CONFERENCE
                            14                    Plaintiff,
                                                                                     Judge:      Hon. Troy L. Nunley
                            15             vs.                                       Trial Date: TBD
                            16 LINDT & SPRUNGLI (NORTH
                               AMERICA) INC., a Delaware
                            17 corporation.

                            18                    Defendant.
                            19

                            20             Defendant Lindt & Sprungli (North America) Inc. and Plaintiff Jacobson Warehouse

                            21 Company, Inc., d/b/a XPO Logistics Supply Chain, by and through their respective counsel,

                            22 hereby agree and stipulate as follows:

                            23             WHEREAS, Plaintiff filed their Complaint on September 18, 2019;

                            24             WHEREAS, Plaintiff served their Complaint on Defendant on September 19, 2019;

                            25             WHEREAS, Plaintiff served their First Amended Complaint on Defendant on October 7,

                            26 2019;

                            27             WHEREAS, per this Court’s Initial Pretrial Scheduling Order, the parties are required to

                            28 meet and confer pursuant to Rule 26(f) within sixty (60) days of service of the Complaint, i.e.,
   Farella Braun + Martel LLP       JOINT STIP. TO CONTINUE                                                               36860\12794576.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RULE 26(F) CONFERENCE
                                    Case No. 2:19-CV-01889-TLN-AC
                               1 November 18, 2019;

                               2           WHEREAS, the parties disagree as to whether any or all of Plaintiff’s claim is required to

                               3 be submitted to arbitration, and Defendant accordingly filed a Motion to Compel Arbitration that

                               4 is set for hearing on December 19, 2019;

                               5           WHEREAS, the parties agree that the Court’s ruling on the pending Motion to Compel

                               6 Arbitration has the potential to moot the need to meet and confer pursuant to Rule 26(f);

                               7           WHEREAS, the parties agree that if the Court denies Defendant’s Motion to Compel

                               8 Arbitration, the parties should meet and confer pursuant to Rule 26(f) within 30 days after such

                               9 order;

                            10             WHEREAS, no prior extensions have been requested for the Rule 26(f) conference;

                            11             NOW, THEREFORE, the parties hereby stipulate and agree as follows:

                            12             1. If the Court enters an order denying Defendant’s Motion to Compel Arbitration; the

                            13                parties shall meet and confer as required under Rule 26(f) within 30 days after entry of

                            14                such order.

                            15

                            16 Dated: November 13, 2019                      Respectfully submitted,

                            17                                               FARELLA BRAUN + MARTEL LLP
                            18

                            19                                               By:        /s/ Thomas B. Mayhew
                                                                                   Thomas B. Mayhew
                            20
                                                                             Attorneys for LINDT & SPRUNGLI (NORTH
                            21                                               AMERICA) INC.
                            22
                                    Dated: November 13, 2019                 THOMPSON COBURN LLP
                            23

                            24                                               By:           /s/ Jeffrey N. Brown
                            25                                                     Jeffrey N. Brown

                            26                                               Attorneys for JACOBSON WAREHOUSE
                                                                             COMPANY, INC. d/b/a XPO
                            27                                               LOGISTICS SUPPLY CHAIN

                            28                                      SIGNATURE CERTIFICATION
   Farella Braun + Martel LLP       JOINT STIP. TO CONTINUE                          2                                     36860\12794576.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RULE 26(F) CONFERENCE
                                    Case No. 2:19-CV-01889-TLN-AC
                               1           I, Joshua W. Malone, am the CM/ECF user whose ID and password are being used to file

                               2 this Joint Stipulation to Continue Rule 26(f) Conference. I hereby certify that authorization for the

                               3 filing of this document has been obtained from each of the other signatories shown above and that

                               4 all signatories concur in the filing’s content.

                               5
                                    Dated: November 13, 2019                 FARELLA BRAUN + MARTEL LLP
                               6

                               7                                             By:          /s/ Joshua W. Malone
                               8                                                   Joshua W. Malone

                               9                                             Attorneys for LINDT & SPRUNGLI (NORTH
                                                                             AMERICA) INC.
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIP. TO CONTINUE                         3                                     36860\12794576.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RULE 26(F) CONFERENCE
                                    Case No. 2:19-CV-01889-TLN-AC
                               1            ORDER ON STIPULATION TO CONTINUE RULE 26(F) CONFERENCE

                               2           The Court, having considered the Joint Stipulation to Continue Rule 26(f) Conference set

                               3 forth above, and for good cause shown, hereby ORDERS:

                               4           1.     If the Court enters an order denying Defendant’s Motion to Compel Arbitration; the

                               5 parties shall meet and confer as required under Rule 26(f) within 30 days after entry of such order

                               6

                               7 DATED: November 13, 2019

                               8

                               9
                                                                                             Troy L. Nunley
                            10                                                               United States District Judge

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       JOINT STIP. TO CONTINUE                         4                                       36860\12794576.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    RULE 26(F) CONFERENCE
                                    Case No. 2:19-CV-01889-TLN-AC
